Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 and 9-16 are objected to because of the following informalities:  
The claims as written are not in conformance with standard claim construction. The claim is overly narrative in form to the extent that 1) the transition from any preamble to the body of the claim is not ascertainable, and 2) it is not evident what elements should and should not be given patentable weight.
Please re-write the claims using proper claim construction in accordance with rule 37 CFR 1.75(i), which states that, "...(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation."
Regarding claims 1, 3, 10, and 12, please insert a colon after the word “comprising” in line 1.
Regarding claim 4 and 13, please insert an --a-- in front of “hexahedron” in line 2.
Regarding claims 4 and 13, there should not be a space between “hexahedron” and the comma in line 2.
Regarding claim 10, please insert a colon after the word “comprising” in line 2.
Regarding claim 10, “the robot wrist structure” should be “a robot wrist structure” in line 1.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-6 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious the combinations set forth in claims 1 and 10.
In particular, for claims 1 and 10, the prior art does not disclose “the gear mechanism comprises a driving gear and dual gear…the driving gear is connected to an output shaft of the motor, the dual gear is rotatably mounted in the case, the driving gear is in mesh with a small gear portion of the dual gear, a larger gear portion of the dual gear is in mesh with the transmission gear” in combinations with other claim limitations. The closest prior art of record, Gao, discloses the belt transmission mechanism, but does not disclose the planetary gear systems. However, the close prior art of record in view of Chan et al. (CN 205479213 U) discloses the planetary gear system but does not read on the claim limitations to include a driving gear and a dual gear. As the applicant starts tying the driving gear and dual gear to the other structure, there are no apparent rationale for combining Gao in view of Chan et al. with other prior arts to arrive at the claim invention, absent hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the claims as described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656